Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Examiner thanks applicant for cancelling claim 22.
Regarding “circular sectors”:  Applicant asserts there are no “circular sectors” in Sickels, because Sickels shows concentric rings.  Examiner notes that a ring as shown in Sickels has a “sector” because Sickels discloses multiple indicators around the ring, which creates “circular sectors” (since ring is “circular”, and the indicators make “sectors”).  Applicant asserts Hermann does not “disclose or even suggest a rotatable image wheel”.  Examiner notes that a Hermann shows a “wheel”, being a circular, planar wheel 12 with a through hole for the mechanism to rotate the wheel, and the wheels 12 have images on them.  
Regarding the actuator, Applicant asserts that an actuator is not included in Sickels.  Examiner notes that Sickels actually discloses “motion being imparted to the outer ring by its connection with any suitable apparatus” (column 2).  Therefore, Sickels does disclose the use of any suitable apparatus as an actuator in general, in the same manner that applicant does not disclose any particular structure of the actuator and can be in any form, based on applicant’s lack of disclosure on this issue.  Applicant asserts the actuator of Hermann is not suitable for Sickels, because of the orientation of the rings of Sickels.  Examiner notes that the combination of the actuator of Hermann with the device of Sickels, examiner notes that the rack would extend through the middle of the Sickels device, in the manner taught by Hermann.  
Regarding the dependent claims 23-25, applicant asserts “impermissible hindsight” to modify the number of indicators on the rings of Sickels and Hermann.  In response to applicant's argument that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding dependent claims 2-3, and 4-5, applicant asserts claim 1 is allowable.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims “rotatable image wheel”, and then claims “the rotatable image wheel shaped as a disc”.  Examiner notes that a common definition of “wheel” is a circular planar device with a through hole to rotate the wheel through the middle axis.  Examiner notes that a common definition of “disc”, as well as what applicant argues in the interview, is a planar circular device WITHOUT a hole in the middle.  Therefore, these two terms are conflicting in what structure is required 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over 95389 Sickels in view of 3458127 Hermann.
Regarding claim 1, Sickels discloses a device (“counting register”, title) comprising:
a rotatable image wheel c comprising a plurality of image panels (areas in which numbers are written) arranged about a central axis (figure 4) in respective equal circular sectors (as shown in figure 4), wherein each one of the respective equal circular sectors has a defined central angle (because they are equal in size), the rotatable image wheel shaped as a disc (please see 112b above);
a face plate A disposed coaxially with the rotatable image wheel (as shown in figure 1), the face plate A overlaying a portion of the rotatable image wheel c and defining an aperture (figure 1) that is radially offset with respect to the central axis; and
an actuator (“motion being imparted to the outer ring by its connection with any suitable apparatus” column 2) mechanically coupled (no electricity in 1869, and “connection”) to the rotatable image wheel (as stated above), the actuator causes the rotatable image wheel to rotate about the 
Sickels does not necessarily define the actuator by “depress the actuator”.  Sickels does disclose “any suitable apparatus”.  
Hermann discloses a counting device having multiple image wheels 12 and an actuator 28 that increases the first wheel by one sector (by using a ratchet device) and the actuator moves the image wheel by linear motion of the elongated actuator 28 (which examiner assumes that applicant intends this by the term “depresses the actuator”, and not a lever arm that depresses but moves the actuator rotationally).  The actuator extends outwardly from a periphery of a casing that encompasses the rotatable image wheel (in order to engage the actuator without disassembling the device).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the old and well known depressing actuator taught by Hermann in place of the “any suitable apparatus” actuator taught by Sickels, as Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


.  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sickels in view of Hermann as applied to claim 1 above, and further in view of 2845226 Cummings.
Regarding claim 2, Sickels as modified does not disclose the casing for the counting device, nor how it is held, mounted, or worn, or other particular engagement manner by the user.  
Cummings discloses a wrist type totalizer having a case 26 sized to house the counting device and exposing the counting numbers (figure 3), and the actuators extend outside of the case (so that the user can engage the actuators).
It would have been obvious to one of ordinary skill in the art at the time of the invention to insert the counting device of Sickels in a case such as that disclosed by Cummings, so that it can be worn on the wrist.  Examiner notes that flat planar circular counters such as that taught by Sickels are in the common shape of a watch, which is worn on the wrist.  Cummings discloses it is known to wear a counter of this nature on the wrist.  

.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sickels modified by Hermann as applied to claim 1 above, and further in view of 2014/0269218 Herold.
Regarding claim 4, Sickels as modified discloses claim 1, but does not disclose a lens over the image wheel and face plate.  
Herold particularly discloses a rotating device having a flat planar circular shape, having a lens (glass layer) disposed coaxially with the first rotatable image wheel, and the face plate, and overlaying the face plate.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the glass cover for multiple dials of Herold, on a similar device with multiple dials, as taught by modified Sickels.  Examiner notes that having or not having a lens are equivalents known in the art.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 5, Sickels as modified discloses the device of claim 4, wherein the lens (of Herold) comprises a magnifying portion radially offset with respect to the central axis and at least partially aligned with the aperture (to help see the rotating image wheel, [0015]).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677